DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment, filed 13 April 2022, is acknowledged.  Claims 1-9, 16, and 20 have been cancelled.  Claims 10-15, 17, 19, and 21 have been amended.  No new claims have been added.  Claims 10-15, 17-19 and 21 are pending and under consideration.

Applicant’s election without traverse of Group II, claims 10-21, with a species election of SCH58261 as the A2AR inhibitor and CD19 as the antigen targeted by the CAR in the reply filed on 16 November 2021 is again acknowledged.


Claims 10-15, 17-19, and 21 encompass the elected invention and are under consideration.


Information Disclosure Statement
The information disclosure statement filed 13 April 2022 has been considered.  An initialed copy of the IDS accompanies this Office Action.  


Specification
The disclosure is objected to because the Brief Description of the Drawings for Figure 1E references color but the figure is in black and white.  In addition, the Brief Description for Figure 2 references Fig. 1A instead of Fig. 2A.  Appropriate correction is required.  


Withdrawn Objections/Rejections
Applicant’s amendments have obviated the previous objections to the Specification and all previous objections to the claims.

Applicant’s amendments combined with the information provided in the newly submitted IDS is sufficient to obviate the previous rejection of claims 11-21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  It is agreed that it is reasonably clear from the specification and references of record as to when a particle is within the metes and bounds of a “crosslinked multilamellar liposomal vesicle (cMLV) as recited in amended claim 13.  

Applicant’s amendment and arguments are sufficient to partially obviate the previous rejection of claims 10-21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of enablement.  A revised rejection addressing the amended claims and responding to Applicant’s arguments follows.






  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-12, 14, 15, 17-19, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating, inhibiting, or reducing the severity of a cancer having tumor infiltrated T cells (TILs) that express A2AR by administering a therapeutically effective amount of chimeric antigen receptor (CAR)-expressing T cells and/or NK cells that target an antigen specific for the cancer, wherein the CAR T/NK cells have bonded to their surface crosslinked multilamellar liposomal vesicles (cMLVs) encapsulating the adenosine A2A receptor (A2AR) inhibitor SCH58261; does not reasonably provide enablement for a method as broadly recited.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The rejection of record discussed the State of the Art, Predictability, and Teachings of the Specification, which are incorporated here in full. 
Following entry of the claim amendments, claim 10 is the sole independent claim.  The claims recite a method of treating, inhibiting, or reducing the severity of a subset of cancers having tumor infiltrated T cells (TILs) that express adenosine A2A receptor (A2AR) by administering chimeric antigen receptor expressing T cells (CAR-T) or NK cell (CAR-NK) that target an antigen expressed by the cancer, wherein the CAR-expressing cells have on their surface a particle encapsulating an inhibitor of A2AR.  The surface bonding particles can be any “particle” that can be linked via the thiol groups on the cell surface.  The A2AR inhibitor can be any inhibitor.  Accordingly, the scope of the independent claim is still very broad.  Only dependent claim 13 limits the particles to crosslinked multilamellar liposomal vesicles and the A2AR inhibitor to SCH58261.    
The specification provides working examples that show a particular type of “particle” that is a “crosslinked multilamellar liposomal vesicle” (“cMLV”) encapsulating the A2AR inhibitor SCH58261 could be conjugated to the surface of CAR-T cells specific for the tumor antigen CD19 and the CAR-T cells could be used to treat tumors expressing CD19 in a mouse model.  The CAR-T cells with the SCH58261-containing cMLVs conjugated to their surface were more effective at controlling growth of tumors expressing CD19 in vivo and also retained more activity.  Figures 5B, 5C, 5E.  CAR-T cells with the conjugated SC58261-containing nanoparticles could also “rescue” hypofunctional T cells residing within the tumor.  Figure 6.    
Based on these results, the specification provides evidence that the A2AR inhibitor SCH58261 encapsulated in a crosslinked multilamellar liposomal vesicle conjugated to the surface of CAR-T cells could both reduce the immunosuppressive effect of adenosine in the tumor environment on the CAR-T cells and could reduce the immunosuppression of the tumor environment on T cells already present in the tumor environment.  However, guidance is lacking to support that any “particle” encapsulating any “inhibitor of A2AR” as generically recited in claim 10 might be successfully bonded to the surface of a CAR T cell or CAR NK cell by thiol groups expressed on the cell in a way that would deliver an A2AR inhibitor as broadly claimed so that the A2AR inhibitor could produce the desired inhibition of adenosine in the tumor environment.  The specification and the art show that only a limited number of “particles” could be conjugated to the surface of an immune effector cells without internalization.  Particles of differing composition also have distinct release profiles for the various encapsulated inhibitors, and neither the specification nor the art clearly establishes that inhibitors of various types (peptide, hydrophobic small molecule, nucleic acid) would all work equivalently with various encapsulating particles bonded to the T or NK cell surface.  Accordingly, “particles” as recited in claim 10 is broader in scope than the enablement provided.  Additionally, it is maintained that while multiple A2AR inhibitors were known in the art prior to the effective filing date, the demonstration that a single such inhibitor could be encapsulated in a crosslinked multilamellar liposomal vesicle for use in the method leaves to the skilled artisan experimentation which is undue to determine which others of the plethora of possible A2AR inhibitors might also be successfully encapsulated and then appropriately released from any particular type of other “particles”.  The art of record and in Applicant’s 13 April 2022 IDS is consistent with the need to determine which particular A2AR inhibitors (protein, hydrophilic small molecule, hydrophobic small molecule, RNA) could be successfully encapsulated and then released at the tumor site, even when the particle is limited to a crosslinked multilamellar liposomal vesicle. 
In view of the above, one of skill in the art would be required to perform undue experimentation to practice the methods as broadly recited in the claims other than claim 13.  While the dependent claims limit certain aspects of the methods, no other of the dependent claims recite sufficient elements to provide an fully enabled method.  Accordingly, the claims are not commensurate in scope with the enablement provided in the specification.

Applicant’s arguments regarding the enablement of the amended claims are acknowledged.  In particular, Applicant notes that methods of conjugating the free thiols on T cells and NK cells were known in the art, and that this leads to conjugation rather than internalization.  Remarks at 11.  Applicant also argues that the level of skill in the art is high so that it would not require undue experimentation to adjust lipid ratios in the cMLVs.  Id. at 11-12.  Applicant further notes that the T cells carrying the particles with encapsulated A2AR inhibitor would be expected to localize at the tumor site irrespective of the cargo of the particles.  Id. at 12. 
Applicant’s arguments are not convincing with respect to the rejected claims.  The issue is not whether other combinations of particles and A2AR inhibitor could be identified, but whether the experimentation required to do so is undue.  In this case the working examples and the prior art do not provide a basis for predictably extrapolating to either diverse types of particles that can be used to encapsulate generally or to broad classes of A2AR inhibitors.  The claims are directed to a method of treating.  So not only must it be possible to predictably prepare (i.e., to make) particles with encapsulated A2AR inhibitor, but also to link those particle to CAR-T or CAR-NK cells and to predictably expect that the surface-linked particles of other types would still release the A2AR inhibitor when present in the tumor environment (i.e., to use).  The A2AR inhibitor that is exemplified is a small molecule, whereas an “A2AR inhibitor” a broadly recited can be as diverse as an antibody or a nucleic acid, in addition to various small molecules which may also having varying and diverse biochemical properties.  It is respectfully maintained that given the highly specific nature of the working examples and the absence of a clear basis to extrapolating to either particles as a broader class or A2AR inhibitors generally, the record at present does not provide adequate guidance for the skilled artisan to practice the method a broadly claimed without undue experimentation.




Allowable Subject Matter 
Claim 13 is objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the claims from which it depends.  
As noted in the rejection under 35 U.S.C. 112(a) of record, while T cells with surface linked cMLVs loaded with specific drugs had been described in the prior art (e.g., Huang et al. Sci Transl Med. DOI: 110.1126.scitranslmed.ass5447 (2015) (IDS)) and SCH58261 had been shown to enhance the activity of CAR-T cells (e.g., Beavis et al., J Clin Invest. 127(3):929-41 (02-2017) (IDS)), it was unpredictable that SCH582261 could be effectively delivered to mediate inhibition of the immunosuppressive effect of adenosine when encapsulated in cMLV’s conjugated to the free thiols found on the CAR-T surface.


Conclusion
Applicant's amendment and/or IDS with fee payment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 9:00 to 18:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643